 



EXHIBIT 10.140

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”) is made and entered into as of
June 16, 2002 (the “Effective Date”), by and between OptimumCare Corporation, a
Delaware Corporation (“Manager”), and La Palma Intercommunity Hospital
(“Client”). This Agreement is made with reference to the following facts:



A.    Client is licensed to operate a psychiatric inpatient and outpatient
hospitalization program which is located at 7901 Walker Street, La Palma, CA
90623.   B.    Manager is experienced in marketing and unit management in
connection with mental health care services and possesses the skills and
experience necessary to provide such marketing and unit management services for
and to the Client.   C.    Client desired to retain Manager, and Manager desires
to be retained, on the terms and conditions set forth in this Agreement.       
The parties agree as follows:   1.    MANAGER’S RESPONSIBILITIES:        Client
hereby retains Manager, and Manager hereby accepts and agrees to such retention,
on the terms and conditions set forth in this Agreement.

      1.1.   Responsibilities. Manager shall provide unit management services
and provide community outreach services to the Client in accordance with this
Agreement (the Services”) as mutually agreed by Manager and Client. The Services
shall include the following management services and community outreach
activities to market the Client in the service area:

  1.1.1 Manager shall provide, at Manager’s expense, one Community Liaison to
Market the Client’s service with the intent of maximizing utilization of the
Client’s service. Community Liaison shall work within the service area with the
purpose of providing community outreach in order to market the service. The
Client shall have the right to approve the individual selected   1.1.2 Manager
shall provide, at Manager’s expense, one Program Administrator experienced in
management of partial and inpatient hospitalization programs. The Client shall
have the right to approve the individual selected

      1.2.   Level of Service. Manager will perform the Services in accordance
with its policies and procedures and any other policies and procedures that may
be established from time to time by mutual agreement.

 



--------------------------------------------------------------------------------



 





2.    COMPENSATION:        As compensation for the Services, Client shall pay
Manager the following:

              2.1 Compensation. Client shall pay Manager a monthly fee of
Twenty-Five Thousand Dollars ($25,000) for the Services performed by Manager
(“Management Fee”). On or before eighth (8th) working day of each month, Manager
shall send Client an invoice for the Management Fee. Client shall pay such
invoices before the end of the day of the 15th of the month in which the invoice
was received. Client shall pay Manager interest calculated at the current prime
rate plus one percent (1%) on all delinquent Management fees. In the event
Client fails to pay the Management Fee when due, Manager may immediately cease
providing Services.   2.2 Reports. Upon Client’s request, Manager shall prepare
and submit a report of the specific nature of Services provided by Manager.



3.    FACILITY RESPONSIBILITIES:        Client shall provide the following to
Manager for the term of this Agreement:

              3.1 Office space as reasonably required by Manager.   3.2 Office
equipment as reasonably required by Manager, including, without limitation
telephone service and a personal computer and modem meeting Manager’s
specifications.   3.3 Clerical and secretarial services as reasonably required
by Manager.   3.4 Office supplies as reasonably required by Manager.



4.    TERM AND TERMINATION:

              4.1 Term. The term of this Agreement shall commence at 12:01 a.m.
on the effective date and shall continue for a term of one (1) year, unless
sooner terminated in accordance with the provisions of this Agreement.
Thereafter, this Agreement shall renew for consecutive one (1) year terms unless
a party gives the other party written notice of its intention not to renew this
Agreement at least ninety (90) days before the expiration of the current term.  
4.2 With Cause Termination. A Party may terminate this Agreement immediately for
cause upon delivery of written notice to the other party. For purposes of this

 



--------------------------------------------------------------------------------



 



                Agreement, “cause” means that any of the following events
occurred:     (a) A party has defaulted in the performance of a material
obligation under this Agreement for a period of 30 days after delivery of
written notice to the other party specifying in detail the nature of the
default; provided however, that if the Client defaults in the payment of the
Management Fee, the period shall be five (5) days.

The parties agree to the aforementioned Consulting Agreement, and all of its
terms and conditions. Both parties hereby signify their agreement by affixing
their duly authorized signatures.

For La Palma Intercommunity Hospital

--------------------------------------------------------------------------------

Paul Wafer, Chief Executive Officer


For OptimumCare Corporation

--------------------------------------------------------------------------------

Edward A. Johnson, Chairman of the Board & CEO

 